TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2019



                                     NO. 03-19-00706-CV


                                 Frederick O. Silver, Appellant

                                                v.

     Greg Abbott, in his official capacity as Governor of Texas, and the State of Texas,
                                           Appellees




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                  BEFORE GOODWIN, BAKER, AND KELLY
                   DISMISSED -- OPINION BY GOODWIN




This is an appeal from the judgment signed by the trial court on October 1, 2019. Having

reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the Court

dismisses the appeal. No costs of appeal shall be assessed in this Court or in the court below.